DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 6 are objected to because of the following informalities:
Claim 3 references “the expansion device” in lines 1-2, however there is no antecedent basis for this feature. It is believed that this is meant to be the expansion element as cited in the independent claim. This claim should be amended to read “the expansion element” instead in order to match the language set forth in claim 1.
Claim 6 references “the expansion device” in line 1, however there is no antecedent basis for this feature. It is believed that this is meant to be the expansion element as cited in the independent claim. This claim should be amended to read “the expansion element” instead in order to match the language set forth in claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 6 recites the limitation "said prosthetic valve element" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. It is believed that this feature is meant to refer to the internal valve element established in line 2 of claim 6, and examination will continue under the assumption that this limitation refers to “the internal valve element” instead.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golan (PGPub US 2011/0118634 A1).
With respect to claim 1, Golan discloses a calcification treatment device (80 in Fig. 22, abstract), comprising: a catheter (86) with proximal and distal ends (distal end is shown in Fig. 22, proximal end is not) said catheter (86) having at its distal end (see Fig. 22) element comprising arms 82) movable from a closed to an open position (PP [0076]: "By pushing or pulling the internal element 84 within the external sheath 86 or vice versa, the arms 82 can be folded or extended") wherein in said open position, said expansion element (element comprising arms 82) is configured to apply force to leaflets of a valve so as to forcefully open said leaflets (PP [0076]: "Arms 82 are provided with sharp external edges and have sufficient stiffness in the radial direction so as to apply a cutting radial force against the valve tissue, so as to fracture the calcific deposits when extended", this radial force is capable of opening the leaflets), said expansion element (element comprising arms 82) being constructed of a mesh or struts with openings formed therein (openings between 82) that allow blood and fluids to flow therethrough.
Regarding claim 2, Golan further discloses wherein said catheter (80 in Fig. 22) comprises at its distal end a locating element (110 in Fig. 28, PP [0082]: "Reference is now made to FIG. 28, which illustrates an optional add-on component to the fracturing catheter") which provides axial and/or radial positioning relative to the valve (PP [0082]: "Protective sleeve 110 is designed to hold the leaflets in place during the fracturing/sawing/dilation procedure").
Regarding claim 4, Golan discloses a method of treating calcification of a heart valve (abstract) comprising: placing the device of claim 1 (see above) near leaflets of a heart valve; and expanding said expansion element (element comprising 82 in Fig. 22) against the leaflets (PP [0076]: "Arms 82 are provided with sharp external edges and have sufficient stiffness in the radial direction so as to apply a cutting radial force against the valve tissue, so as to fracture the calcific deposits when extended").
With respect to claim 5, Golan further discloses using said expansion element (element comprising 82 in Fig. 22) to stretch the leaflets (arms 82 apply radial force to the ) thereby increasing leaflet compliance by breaking a calcium layer that is on the leaflets (PP [0076]: "Arms 82 are provided with sharp external edges and have sufficient stiffness in the radial direction so as to apply a cutting radial force against the valve tissue, so as to fracture the calcific deposits when extended")
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Golan (PGPub US 2011/0118634 A1).
Regarding claim 3, Golan fails to disclose, in the embodiment of Fig. 22, an internal valve element located inwards of said mesh or struts configured to control valve opening during expansion.
	However, in the embodiment shown in Fig. 23, Golan teaches an expansion device (element comprising 82 in Fig. 23) comprising an internal valve element (88), located inwards of said mesh or struts (PP [0077]: “the extendable arms 82 are mounted on a balloon 88”) configured to control valve opening during expansion (PP [0077]: “When balloon 88 is inflated, it applies a radial force that pushes arms 82 outwards to extend and cut through calcific deposits”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the Golan disclosure to incorporate its own teachings with respect to alternative embodiments and include internal valve element located inwards of said mesh or struts configured to control valve opening during expansion. One of ordinary skill in the art would have been motivated to perform this modification in order to improve the distribution of radial forces on the leaflets (PP [0077]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Golan (PGPub US 2011/0118634 A1) in view of Sundt (PGPub US 2013/0190860 A1).
With respect to claim 6, Golan fails to disclose, in the embodiment of Fig. 22, an internal valve element located inwards of said mesh or struts configured to control valve opening during expansion.
	However, in the embodiment shown in Fig. 23, Golan teaches an expansion device (element comprising 82 in Fig. 23) comprising an internal valve element (88), located inwards of said mesh or struts (PP [0077]: “the extendable arms 82 are mounted on a balloon 88”) configured to control valve opening during expansion (PP [0077]: “When balloon 88 is inflated, it applies a radial force that pushes arms 82 outwards to extend and cut through calcific deposits”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the Golan disclosure to incorporate its own teachings with respect to alternative embodiments and include internal valve element located inwards of said mesh or struts configured to control valve opening during expansion. One of ordinary skill in the art would have been motivated to perform this modification in order to improve the distribution of radial forces on the leaflets (PP [0077]).
	However, Golan further fails to explicitly disclose wherein the method comprises closing said prosthetic valve element during a diastolic part of a heart cycle and opening said prosthetic valve element during a systolic part of the heart cycle. The internal valve element (88 in Fig. 23) is a balloon which is capable of expanding/contracting during these different parts of the cycle, but Golan does not explicitly teach or disclose this.
	In the related field of heart valve delivery (abstract, related in that it involves the introduction of a device into the native valve of a patient’s heart), Sundt discloses a device (10 in Figs. 1A-B) comprising struts (110) and a pliable expandable portion (120) that serves as a valve element. Sundt also discloses wherein said internal valve element (120) closing said prosthetic valve element during a diastolic part of a heart cycle and opening said prosthetic valve element during a systolic part of the heart cycle (PP [0023]: “The membrane 120 can include enough material between struts 110 to allow for collapse of a portion of the membrane 120 toward a central axis 106 of the valve 110 during systole (the open configuration depicted in FIG. 1B) and to expand and conform to the outer rim of native tissue during diastole (the closed configuration depicted in FIG. 1A”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Golan reference to incorporate the teachings of Sundt and include closing said prosthetic valve element during a diastolic part of a heart cycle and opening said prosthetic valve element during a systolic part of the heart cycle. One of ordinary skill in the art would have been motivated to perform this modification to allow blood to pass during systole, while reducing the passage of blood during diastole (PP [0023]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Benichou et al. (PGPub US 2009/0281609 A1) teaches a system comprising a catheter (102 in Fig. 1), an expansion element (110 in Fig. 1 or 2B) located at its distal end (see Fig. 1) and an internal valve element (204 in Fig. 2B). While Benichou et al. does not explicitly mention expanding this device to fracture calcifications, its ability to expand would make it capable of performing this function as required in claim 1.
Olson et al. (PGPub US 2012/0310328 A1) teaches a system comprising a catheter (100 in Fig. 8), an expansion element (10 in Figs. 8 and 12), and an internal valve element (250). The expansion element (10) also comprises locating elements (20, 22, 24, 30, 32, and 34 in Figs. 1-2) to provide axial/radial positioning relative to the valve (see PP [0057]).
Goff (PGPub US 2011/0009818 A1) teaches a device (see Figs. 10-12) comprising an expansion element (70) and an internal valve element (84 in Fig. 11).
Chau et al. (US Patent 10,517,726 B2) teaches an expandable element (104 with 114 in Figs. 4-5) comprising locating elements (102).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771        
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771